ACCEPTED
                                                                                                   12-13-00333-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                             5/13/2015 12:04:05 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK

                          WILLIAM M. CURLEY, P.C.
                                           Lawyer
                                       507 N. Church Street
                                       Palestine, Tx 75801                     FILED IN
                                       Tel: (903) 723-6757              12th COURT OF APPEALS
                                       Fax: (903) 727-0554                   TYLER, TEXAS
                                                                        5/13/2015 12:04:05 PM
                                       May 13, 2015                          CATHY S. LUSK
                                                                                 Clerk


Twelfth Court of Appeals
Cathy S. Lusk
1517 W. Front Street, Ste. 354
Tyler, Texas 75702

RE:    Case Number:            12-13-00333-CR

       Trial Court Case Number: 12CR-115

Style: Wilbert Walker v. The State of Texas; in the Twelfth Court of Appeals

Dear Ms. Lusk:

       I certify that I have complied with T.R.A.P. 48.4 in this cause. Attached please

find a copy of the return receipt as required by the rule. I have also attached a copy of the

USPS tracking as of May 12, 2015.



                                                 Sincerely,


                                                 William M. Curley


Enclosure